Name: Commission Regulation (EC) No 823/98 of 20 April 1998 amending Regulation (EEC) No 461/93 laying down detailed rules for the Community scale for the classification of carcases of ovine animals
 Type: Regulation
 Subject Matter: marketing;  health;  animal product;  foodstuff
 Date Published: nan

 Avis juridique important|31998R0823Commission Regulation (EC) No 823/98 of 20 April 1998 amending Regulation (EEC) No 461/93 laying down detailed rules for the Community scale for the classification of carcases of ovine animals Official Journal L 117 , 21/04/1998 P. 0002 - 0003COMMISSION REGULATION (EC) No 823/98 of 20 April 1998 amending Regulation (EEC) No 461/93 laying down detailed rules for the Community scale for the classification of carcases of ovine animalsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organisation of the market in sheepmeat and goatmeat (1), as last amended by Regulation (EC) No 1589/96 (2), and in particular Article 4(5) thereof,Having regard to Council Regulation (EEC) No 2137/92 of 23 July 1992 concerning the Community scale for the classification of carcases of ovine animals and determining the Community standard quality of fresh or chilled sheep carcases and extending Regulation (EEC) No 338/91 (3), as last amended by Regulation (EC) No 2536/97 (4), and in particular Article 2 thereof,Whereas Commission Regulation (EEC) No 461/93 of 26 February 1993 laying down detailed rules for the Community scale for the classification of carcases of ovine animals (5) foresees that for the purposes of categories A and B in Annex III to Regulation (EEC) No 2137/92 Member States may report prices per 100 kg for the customary presentation of carcases; whereas experience has shown that this should also be extended to category C of the said Annex because commercial practice in the matter of the presentation of carcases may be the same for all categories referred to in this Annex; whereas it is necessary that the application of this provision be retroactive in order that the reporting of prices for category C carcases be made on a uniform basis for the whole of the 1998 marketing year;Whereas Regulation (EEC) No 461/93 lays down provisions concerning on-the-spot inspections by the Community inspection group provided for in Regulation (EEC) No 2137/92; whereas experience has demonstrated the need to amend these provisions in order to allow for greater flexibility in the composition of the inspection group and the organisation of on-the-spot inspections;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sheepmeat,HAS ADOPTED THIS REGULATION:Article 1 Regulation (EEC) No 461/93 is amended as follows:1. in Article 1, paragraph 3 is replaced by the following:'3. In the case where the presentation of carcases after weighing and classifying on the hook differs from the reference presentation, Member States shall adjust the weight of the carcase by the application of corrective factors provided for in Article 2 of Regulation (EEC) No 2137/92. Member States shall notify the Commission of the corrective factors used. However, for the purposes of the categories referred to in Annex III to the Regulation, Member States may report prices per 100 kg for the customary presentation of these carcases. In this instance, Member States shall inform the Commission of the differences between this presentation and the reference presentation.`;2. in Article 8, paragraph 1 is replaced by the following:'1. On-the-spot inspections shall be carried out by a delegation of the group limited to a maximum of seven members. For this purpose it shall be composed in accordance with the following rules:- at least two Commission experts, one of whom shall act as chairman of the delegation,- one expert of the Member State concerned,- at most four experts from other Member States.`;3. in Article 9,- paragraph 1 first subparagraph is replaced by the following:'1. On-the-spot inspections shall be carried out at regular intervals the frequency of which may vary in particular according to the relative volume of sheepmeat production in the Member State visited or to problems linked to the application of the grid. Where necessary they may be followed by supplementary visits. On such visits the size of the delegation may be reduced.`,- paragraph 5 is replaced by the following:'5. The delegation chairman shall draw up a report containing details of the visit and the conclusions referred to in paragraph 4. The report shall be sent to the Member State visited without delay, and to the other Member States thereafter.`Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.Article 1(1) shall be applicable with effect from the beginning of the 1998 marketing year.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 20 April 1998.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 289, 7. 10. 1989, p. 1.(2) OJ L 206, 16. 8. 1996, p. 25.(3) OJ L 214, 30. 7. 1992, p. 1.(4) OJ L 347, 18. 12. 1997, p. 6.(5) OJ L 49, 27. 2. 1993, p. 70.